Citation Nr: 1231288	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-37 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for sciatica of the right leg.

2.  Entitlement to an increased initial rating for pes planus of the left foot, evaluated as noncompensable prior to November 24, 2010, and as 10 percent disabling thereafter

3.  Entitlement to an increased initial rating for residuals of a right peroneal nerve injury with paralysis resulting in foot drop, evaluated as 40 percent disabling.

4.  Entitlement to an increased initial rating for a right ankle sprain, evaluated as 20 percent disabling.

5.  Entitlement to an increased initial rating for right hip arthritis, evaluated as 10 percent disabling.

6.  Entitlement to an increased initial rating for a low back disability, evaluated as 20 percent disabling.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran served in the Army National Guard from February 1989 to February 2004 and had active military service from December 1990 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) from December 2004, October 2008, and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In the December 2004 rating decision, the RO granted service connection for right ankle sprain, right hip arthritis, low back strain, and residuals of a right peroneal nerve injury, that were awarded initial 20, 10, 10, and 10 percent ratings, respectively, effective from January 21, 2004.  The RO also denied service connection for posttraumatic stress disorder (PTSD), a right knee disorder, and depression, including as due to service-connected disabilities, and declined to reopen a previously denied claim for service connection for bilateral hearing loss.  The Veteran submitted a timely notice of disagreement (NOD) as to the assigned disability ratings and denial of his claims for service connection for PTSD, bilateral hearing loss, and a right knee disorder.  A July 2005 rating decision denied service connection for depression.  

A February 2006 statement of the case (SOC) addressed the matters of increased initial ratings for right ankle, right hip, and low back disabilities, and service connection for PTSD , bilateral hearing loss, a right knee disorder, and depression (although not noted on a NOD).  A February 2006 rating decision awarded a 40 percent rating for the Veteran's residuals of a right peroneal nerve injury with paralysis resulting in foot drop, effective January 21, 2004.  The Veteran perfected an appeal as to the RO's denial of his claims for service connection for PTSD, depression, and a right knee disability, and the ratings assigned for his right ankle, right hip, and low back disabilities.

A March 2007 rating decision granted service connection for a right knee disability.  The RO's action represents a full grant of the benefits sought as to the Veteran's claim for a right knee disorder.  The RO also awarded a 20 percent rating for the Veteran's low back disability.  

In January 2008 and March 2010, the Veteran testified during personal hearings at the RO.  Transcripts of the hearings are of record.

The October 2008 rating decision denied service connection for a left foot disorder and sciatica of the right leg.  The Veteran perfected an appeal as to the RO's decision.  

In a May 2010 rating decision, the RO granted service connection PTSD with major depression, dysthymia, and generalized anxiety disorder (also claimed as depressive disorder, sleep disorder, and memory loss).  The RO's action represents a full grant of the benefits sought as to the Veteran's claims for service connection for PTSD and for depression including as due to service-connected disabilities.  The RO also granted service connection for pes planus of the left foot that was assigned an initial noncompensable disability evaluation effective from January 7, 2008.  The Veteran submitted a timely NOD with the assigned evaluation.  A September 2011 rating decision awarded a 10 percent rating for pes planus of the left foot, effective from November 24, 2010.  The Veteran perfected his appeal of the assigned rating.

In November 2011, the Veteran was evidently scheduled for a hearing at the RO before a Veterans Law Judge ("Board hearing") and, in an October 2011 signed statement, his attorney cancelled the hearing.  In July 2012, the Veteran was scheduled for a Board hearing but, in a July 2012 signed statement, his attorney cancelled the hearing and did not request that the hearing be rescheduled.  The Board finds that all due process requirements were met regarding the Veteran's hearing request.

The Board notes that, in a written statement received with his September 2009 substantive appeal, the Veteran said that service connection for "bilateral" pes planus was denied, and "did not address the issue of [his] right foot pes planus in its reasons and bases" (in the October 2008 rating decision).  The matter of entitlement to service connection for pes planus of the right foot is referred to the RO for appropriate development and adjudication.  Furthermore, in an October 2011 signed statement, the Veteran appears to raise of claim of entitlement to an effective date earlier than January 7, 2008 for the grant of service connection for pes planus of the left foot.  This matter is also referred to the RO for appropriate development and adjudication.

The matter of an increased rating for residuals of a right peroneal nerve injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 2012 signed statement, received by the Board prior to the promulgation of a decision in this appeal, the Veteran, through his attorney, requested that his claims on appeal for initial ratings in excess of 20 percent for a right ankle sprain, 10 percent for right hip arthritis, and 20 percent for low back disability, and request to reopen his previously denied claim for service connection for bilateral hearing loss, be withdrawn. 

2.  A right leg sciatica disorder did not have its onset and is not otherwise related to the Veteran's active service and is not caused or aggravated by service-connected low back strain. 

3.  Since he filed his claim for service connection for a left foot diability on January 7, 2008, the Veteran's left foot disability (pes planus) more nearly approximates moderate unilateral pes planus with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  Severe unilateral flat feet have not been demonstrated.  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met as to his claim for an initial rating in excess of 20 percent for a right ankle sprain.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met as to his claim for an initial rating in excess of 10 percent for right hip arthritis.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204.

3.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met as to his claim for an initial rating in excess of 20 percent for a low back disability.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204.

4.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met as to his request to reopen his claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204.

5.  Sciatica of the right leg was not incurred in or aggravated by active military service and is not proximately due to service-connected low back disability.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.310 (2011).

6.  The schedular criteria for an initial 10 percent rating, but no higher, for pes planus of the left foot are met since January 7, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code (DC) 5276 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  The appellant, through his attorney, withdrew his appeal for initial ratings in excess of 20 percent for a right ankle sprain, 10 percent for arthritis of the right hip, and 20 percent for low back disability, and the denial of his request to reopen his claim for service connection for bilateral hearing loss in a July 2012 written statement and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding these claims.  Accordingly, the Board does not have jurisdiction to review this claims on appeal and they are dismissed. 

II. Duty to Notify and Assist

In a May 2008 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the May 2008 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  A review of the Veteran's Virtual VA electronic file does not reveal any additional evidence relevant to his claims.

In May 2008, and November 2010, the Veteran was afforded VA examinations in conjunction with his claims, and the examination reports are of record.  The Board finds that the VA examination reports are adequate for rating purposes as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered an etiological opinion with rationale from which the Board can reach a fair determination.  The records satisfy 38 C.F.R. § 3.326 (2011).

The Board finds the duties to notify and assist have been met. 

III. Factual Background and Legal Analysis

The Board has reviewed the record in conjunction with this case that includes service treatment records, VA and non-VA medical records and examination reports, dated from 1998 to 2010, and the Veteran's written statements and oral testimony in support of his claims.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

A. Service Connection

Under 38 U.S.C.A. §§ 1131 and 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

"To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  This is a direct service connection theory of entitlement.

Further, service connection may also be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training, or for disability resulting from injury incurred during a period of inactive duty training.  38 U.S.C.A. §§ 101(24), 1110, 1131; 38 C.F.R. § 3.6. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service- connected disease or injury. 38 C.F.R. § 3.310(a) (2011).  With regard to the matter of establishing service connection for a disability on a secondary basis, the Court has held that there must be evidence sufficent to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service- connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).  With regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as right leg pain and numbness, he is not competent to provide evidence as to more complex medical questions, such as the etiology of disability or determining the onset of neurologic diseases.  See e.g., Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The record shows that, in a January 2006 signed statement, the Veteran reported having sciatic nerve damage due to his service-connected injuries to his right foot, hip, and knee, and back.  In January 2008, during his personal hearing at the RO, the Veteran raised a claim for service connection for right leg sciatica as due to his low back disability.

Service treatment records describe the Veteran's treatment for a fall in a hole in November 2002 that injured his right lower extremity, but are not referable to sciatica of the right leg.

Private medical records, dated in February 2003, include results of electrodiagnostic tests showing that the Veteran had a right peroneal nerve injury and mild right tibial nerve injury.  

A June 10, 2004 signed statement from M.S., M.D., indicates that results of the electrodiagnostic studies revealed a right peroneal nerve injury at the level of the fibular head and a right tibial nerve injury in the popliteal fossa most likely due to traction on the nerve when the Veteran fell forward.

An October 2004 private medical record indicates that results of a nerve conduction study revealed decreased peroneal findings in the Veteran's right lower extremity.

An October 2004 VA Persian Gulf War protocol examination report includes a diagnosis of right peroneal nerve injury/paralysis/ decreased range of motion.

December 2004 medical records from Walter Reed Army Hospital Center show findings of right lower extremity peroneal/tibial neuropathy.

As noted, in the December 2004 rating decision, the RO granted service connection for low back strain, currently evaluated as 20 percent disabling.

A May 2008 VA peripheral nerves examination report reflects that the Veteran reported having right foot drop and sciatica since 2003 when he stepped in a hole on active duty in November 2003 (2002).  He experienced low back, and right knee, hip, and ankle pain.  The Veteran said that he subsequently developed loss of sensation from the right knee down and right foot drop.  It was noted that he was currently service-connected for low back strain and right ankle strain and sought a claim for sciatica in the right leg and right foot drop due to his back disability.  The Veteran complained of decreased sensation from the "knee down" and right foot drop, with paralysis, weakness, stiffness, numbness, pain, and impaired coordination.  He said the right foot drop caused impaired coordination.  

Objectively, the Veteran's right lower extremity had decreased flexion, dorsiflexion of the foot, and decreased great toe flexion/dorsiflexion.  Sensory function of the right lower extremity revealed decreased pain and light touch in the lateral pedal foot along the peroneal nerve distribution.  Peripheral nerve examination revealed right knee and ankle reflexes were 2+ and right plantar (Babinski reflex) was plantar flexion (normal).  There was muscle atrophy along the calf as a direct effect of nerve damage.  There was no abnormal muscle tone or bulk, tremors, tics, or other abnormal movements.  The Veteran had an antalgic gait.  

The VA examiner noted Dr. M.S.' June 2004 clinical report of right peroneal nerve injury, discussed above.  According to the VA examiner, sciatica of the right leg and right foot drop was not caused by or a result of the Veteran's service-connected low back strain.  The VA examiner explained that the Veteran "has not been diagnosed with sciatica.  He has been diagnosed with right foot drop secondary to right peroneal nerve injury which occurred as a direct result of his fall.  Therefore, I believe that his foot drop is due to or a result of the fall which occurred on active duty".  It was noted that the Veteran said he believed this opinion was requested in error.  The Veteran said that he contended that his low back pain worsened as a result of his altered gait secondary to his right foot drop.  A spine evaluation was not performed as it was not requested and the examiner was unable to respond to the contention.  

A September 2008 VA examination report includes a diagnosis of right peroneal nerve paralysis but is not referable to a diagnosis of sciatica of the right leg.

During his March 2010 personal hearing at the RO, the Veteran's attorney said the Veteran had sciatic nerve pain down the right lower extremity (see March 2010 hearing transcript at page 2).  The attorney argued that the pain was due to a "different nerve" from that for which he was already rated (Id. at 3). 

The Veteran has contended that service connection should be granted for sciatica of the right leg.  The record demonstrates that no sciatica of the right leg was found in service or on separation from service.  Moreover, in VA medical records dated after the Veteran's separation from service, there was no showing that he had sciatica of the right leg.  Furthermore, the Veteran has submitted no evidence to show that he currently has sciatica of the right leg.  In fact, in May 2008, a VA examiner noted that the Veteran was not diagnosed with sciatica but was diagnosed with right foot drop secondary to right peroneal nerve injury that occurred as a direct result of his fall in service.  The VA examiner believed that the Veteran's foot drop was due to or a result of the fall which occurred on active duty.  It was noted that the Veteran said he believed this opinion was requested in error.  The Veteran said that he contended that his low back pain worsened as a result of his altered gait secondary to his right foot drop.  

Nevertheless, in short, no medical opinion or other medical evidence showing that the Veteran currently has sciatica of the right leg has been presented.  Rabideau v. Derwinski, 2 Vet. App. at 143.  In the absence of proof of a present disability there can be no valid claim.  See Degmetich, Brammer, Rabideau, supra; see also Caluza v. Brown, 7 Vet. App. at 505 (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").

Furthermore, while the Veteran is competent to state that he had right leg problems due to service, he is not competent to state that he had pathology that is due to service or service-connected disability.  Sciatica is not readily recognizable by a layman, such as varicose veins.  Even medical professionals rely on computed tomography scans, x-rays, laboratory test results and other diagnostic tools to diagnose sciatica.  On VA examination in 2008, no sciatica was found.  

Though the Veteran and his attorney have made vague references to the right sciatic problems being due to his service-connected low back disability, there is no competent evidence to support his claim.  The Veteran and his attorney are lay persons and, as laypersons, they do not have the expertise to opine regarding medical etiology.  Layno v. Brown, 6 Vet. App. at 465.

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative evidence of record is against the Veteran's claim for service connection for sciatica of the right leg, and his claim must be denied.

B. Increased Rating For Left Pes Planus

The Veteran asserts that the current manifestations of his service-connected left foot disability is more severe than is represented by the noncompensable rating assigned prior to November 24, 2010 and the 10 percent rating assigned thereafter.

The present appeal involves the Veteran's claim that the severity of his service-connected left foot disability warrants a higher disability rating.  Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). However, the history of a disability is even more important where, as here, the Veteran disagrees with the initial evaluation assigned upon the grant of service connection for the left foot disability.  In such a case, separate ratings can be assigned for separate periods of time, based on the levels of disability manifested during each separate period of time, from the effective date of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board observes that the words "slight", "moderate", and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6 (2011).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (2011); 38 C.F.R. §§ 4.2, 4.6. 

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).

In evaluating musculoskeletal disabilities additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2011).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States Court of Appeals for Veterans Claims (Court) held that, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  Id.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Moreover, the Court has recently held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. at 469. 

The Veteran's service-connected left foot pes planus foot disability is rated as noncompensable prior to November 24, 2010, and as 10 percent disabling thereafter, under Diagnostic Code 5276.  See 38 C.F.R. § 4.71a, DC 5276.  

Under DC 5276, mild symtoms relieved by built-up shoe or arch support warrant a noncompensable diability rating.  Id.  Where the weight-bearing line is over or medial to great toe, and there is inward bowing of the tendo achillis and pain on manipulation and use of the feet, a 10 percent rating is assigned on the basis of moderate disability.  Id.  For a severe disability, a 20 percent rating is assigned if unilateral and a 30 percent rating is assigned if bilateral.  Id.  A severe disability is characterized by objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indication of swelling on use, and characteristic callosities.  Id.  A maximum 30 percent rating is awarded for a unilateral and a maximum 50 percent rating is awarded for a bilateral disability that is pronounced.  Id.  A pronounced disability is manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Id.

Upon review of the probative evidence of record, and giving the Veteran the benefit of the doubt, the Board is of the opinion that a 10 percent rating, but no higher, is warranted for his service-connected left foot disability since he filed his claim for service connection on January 7, 2008.

A review of the record reveals that July and August 2005 VA outpatient records show that the Veteran was evaluated by an orthopedic surgeon for a problem regarding his peroneal nerve injury with right foot drop.  In August 2005, a pes planus valgus deformity was noted (neither right nor left foot specified).

During his January 2008 personal hearing at the RO, the Veteran asserted that his left foot arch was dropping and he needed to wear an orthopedic support (see January 2008 RO hearing transcript at page 13).  He associated his left foot problem with his service-connected right foot disability.  The Veteran said VA diagnosed him with a collapsed or collapsing arch (Id.).

A May 2008 VA examination report includes the Veteran's history of right ankle injury in service in 2002.  He stated that, due to compensatory weight bearing on his left foot, he had a "collapsing arch" and left foot pain that progressively worsened.  He took prescribed pain medication but denied having foot-related hospitalization or surgery.  The Veteran complained of left foot arch pain and stiffness while standing and walking, but denied swelling, heat, redness, fatigability, weakness, and lack of endurance.  He was able to stand for 15-30 minutes and walk one quarter of a mile.  The Veteran used an orthotic insert for his fallen arches but did not use the insert in the Rockport shoes he wore to the examination.

Objectively, there was no objective evidence of painful motion, swelling, tenderness, instability, weakness, abnormal weight bearing, or skin or vascular foot abnormality.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  Non weight bearing and weight bearing was normal in the feet with no forefoot or midfoot malalignment.  There was no pronation.  There was an arch present on non weight bearing and weight bearing.  There was no pain on manipulation and valgus was not correctible by manipulation.  The examiner said that a minimal arch was present with weight bearing, bilaterally.  There was no muscle atrophy of the foot.  Results of x-rays of the Veteran's left foot revealed an unremarkable examination.  

Additionally, the VA examiner noted that the Veteran was currently employed full time in the accounts payable department of the Bureau of Public Debt.  He had no time lost from work during the last twelve months.  The pertinent diagnosis was flexible pes planus, bilaterally, that had a moderate effect on the Veteran's ability to do chores, shop, exercise, participate in sports and recreation and no effect on his ability to travel and drive and on his activities of daily living.  According to the VA examiner, the Veteran had flexible pes planus of his bilateral feet that can be either physiologic or pathologic.  The examiner was unable to determine the etiology.   The VA examiner noted that the record included the Veteran's comments that he wore an "orthopedic support in my left foot because I have a collapsed in my arch from the weight".  

During his March 2010 personal hearing at the RO, the Veteran testified that he wore a VA-prescribed arch insert in his left shoe (see March 2010 hearing transcript at page 3).  He said his arch collapsed because he had to shift all his weight because his right leg was unable to hold his weight in a normal stride (Id.).

A March 2010 VA medical record shows that the Veteran was evaluated in the outpatient podiatry clinic for complaints of left heel pain and reported having pain and tenderness with weight bearing.  Objectively, there was pain upon palpation to the plantar medial, central aspect of the left heel.  There was some tenderness to the plantar fascial band.  There was no erythema noted.  With dorsiflexion of the great toe, there was some discomfort to the medial arch.  The assessment was heel spur syndrome/plantar fasciitis of the left heel for which inserts were prescribed.  A record entry dated the following week indicates that the Veteran's feet were casted and the impression sent for orthotics.

In May 2010, the Veteran submitted a private medical opinion from R.C.M., M.D., who treated him for his bilateral flexible pes planus.  Dr. R.C.M. opined that, because of the Veteran's service-connected peroneal nerve injury resulting in foot drop, right hip arthritis, right ankle sprain, and low back strain, he had to shift his weight from his right not his left side.  The shifting of weight to the left foot caused pes planus of his left foot.  The physician prescribed lifts/arches for both feet to help the Veteran.  Dr. R.C.M. opined that it was at least as likely as not that the Veteran's left foot pes planus was due to shifting of weight from his right to left foot and because of his altered gait due to his service-connected peroneal nerve injury resulting in foot drop, right hip arthritis, right ankle sprain, and low back strain.  

In the May 2010 rating decision, the RO granted service connection for left foot pes planus and assigned an initial noncompensable disability rating, effective from January 7, 2008.  The Veteran appealed the assigned disability rating.

In November 2010, the Veteran underwent VA examination.  According to the examination report, the Veteran complained of left foot pain with "collapsing arch" due to compensatory weight bearing from his right ankle injury.  He had increased pain in his left foot since his last VA examination.  The Veteran took prescribed pain medication and used full foot orthotics with arch support.  The Veteran further complained of sharp and aching pain, stiffness, fatigability, weakness, and lack of endurance in the arch of his left foot while walking and standing.  He denied flare ups of foot joint disease and said he was able to stand for 5 to 10 minutes and walk 100 yards.  He used an orthotic insert for his fallen arches.  It was noted that he was provided with Rockport shoes in the past but now only (used) orthotics due to limited relief.

On clinical evaluation, there was objective evidence of painful motion with pain on manipulation and flexion/extension of the forefoot and pain and tenderness in the left arch.  There was no evidence of swelling, instability, and weakness.  There was evidence of abnormal weight bearing with increased wear on the outer edge of shoe heels, bilaterally, with the left greater than the right foot.  There was no skin or vascular foot abnormality and there was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  Achilles alignment revealed inward bowing on non weight bearing and weight bearing that was partially correctable with manipulation that caused pain.  There was no midfoot or forefoot malalignment and no pronation.  

Additionally, the VA examiner reported that an arch was present on non weight bearing and weight bearing with pain on manipulation: varus/valgus angulation of the os calcis in relationship to the long axis of the tibia/fibula.  The tibia/fibula was valgus.  Left heel valgus was to 15 degrees and the valgus was correctible by manipulation.  The weight bearing line was over the great toe.  The arch was present but minimal.  There was no muscle atrophy.  Results of x-rays of the left foot revealed no abnormality.  It was noted that the Veteran still worked full time in his accounts payable job.  He lost four days from work as he was unable to walk.  The VA examiner said that the Veteran's left foot disability had no significant effects on his occupation but it had severe effects on the Veteran's ability to do chores, shop, and exercise; prevented the Veteran from participating in sports, and had a moderate effect on his ability to drive and his activities of daily living.

Upon a careful review of the objective medical evidence of record, the Board finds that, since the effective date of the grant of service connection, the competent medical evidence of record supports a finding of a rating of 10 percent, but no higher, for the Veteran's left foot disability, even when functional loss due to pain is considered.  The Board notes the Veteran's contentions of foot pain and stiffness.  Arguably, functional loss due to pain is contemplated in the schedular criteria and in the currently assigned 10 percent evaluation herein; hence, pain alone cannot provide a basis for a higher evaluation.  The Board finds that the 10 percent rating adequately compensates the Veteran for any functional loss due to such pain.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  A separate evaluation for pain is not for assignment.  Spurgeon.

Further, there is neither evidence of marked deformity (pronation or abduction) or characteristic callosities to warrant a 20 percent rating for a severe disability under Diagnostic Code 5276.  In this regard, the Board notes that, while the Veteran's left foot disability has been characterized by pain and stiffness with walking and standing, the May 2008 VA examiner noted no objective evidence of painful motion, swelling, tenderness, instability, weakness, abnormal weight bearing, or skin or vascular foot abnormality.  Non weight bearing and weight bearing were normal in the feet with no forefoot or mid foot malalignment.  There was an arch present on non weight bearing and weight bearing.  There was no pain on manipulation.  Results of x-rays of the left foot taken at the time were unremarkable.

In March 2010, a VA clinician reported pain upon palpation to the plantar medial, central aspect of the left heel with some tenderness to the plantar fascial band and diagnosed heel spur/syndrome plantar fasciitis of the left heel for which inserts were prescribed.  In November 2010, the VA examiner reported objective evidence of painful motion with manipulation and tenderness in the left arch but no evidence of swelling, instability or weakness.  The weight bearing line was over the great toe and there was evidence of abnormal weight bearing with increased wear on the outer edge of the shoe heels, more so on the left foot.  There was no sign of muscle atrophy or joint deformity but the examiner noted signs of Achilles alignment inward bowing on non weight bearing and weight bearing but no malalignment and no pronation.  

VA examiners have reported that the Veteran walked with an antalgic gait, as noted by the May 2008 peripheral nerves examiner.  Examiners also have noted that the Veteran used corrective inserts.  They found no musculoskeletal deformities of any kind.  Under these circumstances, the Board finds no basis for assignment of a higher evaluation under Diagnostic Code 5276 at any point during the period under consideration.  As noted, the evidence fails to show severe pes planus with objective evidence of marked deformity.  While there is evidence of pain on manipulation, there is no objective evidence of swelling and callosities.  In fact the skin of the Veteran's feet were described as normal.  Moreover, the Veteran's symptoms of pain on manipulation is contemplated in the assignment of the 10 percent rating under DC 5276.

The Board has also considered whether a higher evaluation is assignable under any other potentially applicable diagnostic codes.  However, as the Veteran's left foot disability is not shown to involve weak foot, metatarsalgia, hallux valgus, hallux rigidus, hammertoe, malunion/nonunion of the tarsal or metatarsal bones, or moderately severe foot injuries, a higher evaluation is not assignable under Diagnostic Code 5277 or Diagnostic Codes 5279 through 5284.  See 38 C.F.R. § 4.71a, DCs, 5270, 5279, 5280, 5281, 5282, 5283, 5284 (2011). 

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The effects of pain reasonably shown to be due to the Veteran's service-connected left foot disability are contemplated in the currently assigned 10 percent rating.  Even with consideration of the November 2010 VA examiner's note to the effect that left foot disability moderately limited the Veteran's ability to perform his activities of daily life, severely limited his ability to do chores, shop, and exercise, and prevented him from participating in sports, there is no indication that pain, due to disability of the left foot, caused functional loss greater than that contemplated by the currently assigned 10 percent evaluation.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  As discussed above, a separate evaluation for pain is not for assignment.  Spurgeon. 

In sum, the Board concludes that a 10 percent rating, but no higher, is warranted for the Veteran's service-connected pes planus of the left foot since he filed his original claim for service connection on January 7, 2008.  The benefit of the doubt has been resolved in the Veteran's favor to this limited extent.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.71a, DC 5276.  The preponderance of the objective medical evidence of record is against a finding that the appellant's service-connected left foot disability warrants an initial rating in excess of 10 percent at any time since he filed his initial claim for service connection.  

The Board has also considered whether the Veteran's left foot disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  While the Veteran told the November 2010 VA examiner that he lost four days of work that year due to his left foot disability and an inability to walk, such is contemplated in the 10 percent rating currently assigned.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2011).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Further, in view of the holding in Fenderson, the Board has considered whether the Veteran is entitled to a "staged" rating for his service-connected left foot disability, as the Court indicated can be done in this type of case.  Based upon the record, the Board finds that at no time since the Veteran filed his original claim for service connection has the disability on appeal been more disabling than as currently rated (i.e. 10 percent disabling) under the present decision of the Board.

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based upon individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  However, in this case, the Veteran told the May 2008 and November 2010 VA examiners that he worked full time.  

ORDER

The claim for an initial rating in excess of 20 percent for a right ankle sprain is dismissed.

The claim for an initial rating in excess of 10 percent for right hip arthritis is dismissed.

The claim for an initial rating in excess 20 percent for a low back disability is dismissed.

The claim as to whether new and material evidence was received to reopen a claim for service connection for bilateral hearing loss is dismissed.

Service connection for sciatica of the right leg is denied.

An initial 10 rating, but no higher, for pes planus of the left foot is granted from January 7, 2008, subject to the laws and regulations governing the award of monetary benefits.


REMAND

In the December 2004 rating decision, the RO awarded service connection and an initial 10 percent disability rating for residuals of right peroneal nerve injury, to which the Veteran filed a timely notice of disagreement in January 2005.  A February 2006 rating awarded a 40 percent rating for the Veteran's right peroneal nerve injury with paralysis resulting in foot drop.  Nevertheless, the record does not reflect that the RO issued a statement of the case on this issue.  Hence, the Board must remand this matter for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that the Veteran has not formally withdrew the claim for a rating in excess of 40 percent, as such the claim is still in appellate status.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case regarding the matter of entitlement to an initial rating in excess of 40 percent for residuals of right peroneal nerve injury with paralysis resulting in foot drop.  If, and only if, the appellant timely perfects an appeal, should this claim should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


